04/10/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                     Case Number: DA 19-0322



                            No. DA 19-0322

STATE OF MONTANA,

                 Plaintiff and Appellee,

           v.

KOLE AARON TOLLIVER,

                 Defendant and Appellant.

                                ORDER


     Defendant Kole Tolliver moves to file an Amended Appellant’s

Opening Brief in this matter pursuant to Mont. R. App. P. 16(1) and in

the interest of justice and fairness arising from extraordinary

circumstances. Counsel for the State, Mark Fowler, does not object to

this motion.

IT IS THEREFORE ORDERED that the motion to amend the opening

brief is GRANTED.

IT IS FURTHER ORDERED that Appellant shall prepare, file and

serve the opening brief on appeal within 7 days of the date of this

Order.
The Clerk is directed to serve a copy of this Order upon all counsel of

record.

     DATED this ___ day of April, 2020.

Signed as indicated below.




                                                                Electronically signed by:
                                                                      Mike McGrath2
                                                         Chief Justice, Montana Supreme Court
                                                                      April 10 2020